Exhibit 10.14

FISKER INC.

2016 STOCK PLAN

1. Purposes of the Plan. The purposes of this 2016 Stock Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees and Consultants, and to promote the
success of the Company’s business. Options granted under the Plan may be
Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant of an Option and subject to the applicable
provisions of Section 422 of the Code and the regulations promulgated
thereunder. Restricted Stock may also be granted under the Plan.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or a Committee.

(b) “Affiliate” means (i) an entity other than a Subsidiary which, together with
the Company, is under common control of a third person or entity and (ii) an
entity other than a Subsidiary in which the Company and /or one or more
Subsidiaries own a controlling interest.

(c) “Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal or
state laws, any Stock Exchange rules or regulations, and the applicable laws,
rules or regulations of any other country or jurisdiction where Options or
Restricted Stock are granted under the Plan or Participants reside or provide
services, as such laws, rules, and regulations shall be in effect from time to
time.

(d) “Award” means any award of an Option or Restricted Stock under the Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “California Participant” means a Participant whose Award is issued in
reliance on Section 25102(o) of the California Corporations Code.

(g) “Cashless Exercise” means a program approved by the Administrator in which
payment of the Option exercise price or tax withholding obligations or other
required deductions may be satisfied, in whole or in part, with Shares subject
to the Option, including by delivery of an irrevocable direction to a securities
broker (on a form prescribed by the Company) to sell Shares and to deliver all
or part of the sale proceeds to the Company in payment of such amount.

(h) “Cause” for termination of a Participant’s Continuous Service Status will
exist (unless another definition is provided in an applicable Option Agreement,
Restricted Stock Purchase Agreement, employment agreement or other applicable
written agreement) if the Participant’s Continuous Service Status is terminated
for any of the following reasons: (i) any



--------------------------------------------------------------------------------

material breach by Participant of any material written agreement between
Participant and the Company and Participant’s failure to cure such breach within
30 days after receiving written notice thereof; (ii) any failure by Participant
to comply with the Company’s material written policies or rules as they may be
in effect from time to time; (iii) neglect or persistent unsatisfactory
performance of Participant’s duties and Participant’s failure to cure such
condition within 30 days after receiving written notice thereof;
(iv) Participant’s repeated failure to follow reasonable and lawful instructions
from the Board or Chief Executive Officer and Participant’s failure to cure such
condition within 30 days after receiving written notice thereof;
(v) Participant’s conviction of, or plea of guilty or nolo contendere to, any
crime that results in, or is reasonably expected to result in, material harm to
the business or reputation of the Company; (vi) Participant’s commission of or
participation in an act of fraud against the Company; (vii) Participant’s
intentional material damage to the Company’s business, property or reputation;
or (viii) Participant’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company. For purposes of clarity, a termination without
“Cause” does not include any termination that occurs as a result of
Participant’s death or disability. The determination as to whether a
Participant’s Continuous Service Status has been terminated for Cause shall be
made in good faith by the Company and shall be final and binding on the
Participant. The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time, and the term “Company” will be interpreted to include any Subsidiary,
Parent, Affiliate, or any successor thereto, if appropriate.

(i) “Change of Control” means (i) a sale of all or substantially all of the
Company’s assets other than to an Excluded Entity (as defined below), (ii) a
merger, consolidation or other capital reorganization or business combination
transaction of the Company with or into another corporation, limited liability
company or other entity other than an Excluded Entity, or (iii) the consummation
of a transaction, or series of related transactions, in which any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of all of the Company’s then outstanding voting securities.

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its purpose is to (A) change the jurisdiction of the Company’s
incorporation, (B) create a holding company that will be owned in substantially
the same proportions by the persons who hold the Company’s securities
immediately before such transaction, or (C) obtain funding for the Company in a
financing that is approved by the Company’s Board. An “Excluded Entity” means a
corporation or other entity of which the holders of voting capital stock of the
Company outstanding immediately prior to such transaction are the direct or
indirect holders of voting securities representing at least a majority of the
votes entitled to be cast by all of such corporation’s or other entity’s voting
securities outstanding immediately after such transaction.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Committee” means one or more committees or subcommittees of the Board
consisting of two (2) or more Directors (or such lesser or greater number of
Directors as shall constitute the minimum number permitted by Applicable Laws to
establish a committee or sub-committee of the Board) appointed by the Board to
administer the Plan in accordance with Section 4 below.

 

-2-



--------------------------------------------------------------------------------

(l) “Common Stock” means the Company’s Class A common stock.

(m) “Company” means Fisker Inc., a Delaware corporation.

(n) “Consultant” means any person or entity, including an advisor but not an
Employee, that renders, or has rendered, services to the Company, or any Parent,
Subsidiary or Affiliate and is compensated for such services, and any Director
whether compensated for such services or not.

(o) “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant. Continuous Service Status
as an Employee or Consultant shall not be considered interrupted or terminated
in the case of: (i) Company approved sick leave; (ii) military leave; (iii) any
other bona fide leave of absence approved by the Company, provided that, if an
Employee is holding an Incentive Stock Option and such leave exceeds 3 months
then, for purposes of Incentive Stock Option status only, such Employee’s
service as an Employee shall be deemed terminated on the 1st day following such
3-month period and the Incentive Stock Option shall thereafter automatically
become a Nonstatutory Stock Option in accordance with Applicable Laws, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to a written Company policy.
Also, Continuous Service Status as an Employee or Consultant shall not be
considered interrupted or terminated in the case of a transfer between locations
of the Company or between the Company, its Parents, Subsidiaries or Affiliates,
or their respective successors, or a change in status from an Employee to a
Consultant or from a Consultant to an Employee.

(p) “Director” means a member of the Board.

(q) “Disability” means “disability” within the meaning of Section 22(e)(3) of
the Code.

(r) “Employee” means any person employed by the Company, or any Parent,
Subsidiary or Affiliate, with the status of employment determined pursuant to
such factors as are deemed appropriate by the Company in its sole discretion,
subject to any requirements of Applicable Laws, including the Code. The payment
by the Company of a director’s fee shall not be sufficient to constitute
“employment” of such director by the Company or any Parent, Subsidiary or
Affiliate.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t) “Fair Market Value” means, as of any date, the per share fair market value
of the Common Stock, as determined by the Administrator in good faith on such
basis as it deems appropriate and applied consistently with respect to
Participants. Whenever possible, the determination of Fair Market Value shall be
based upon the per share closing price for the Shares as reported in The Wall
Street Journal for the applicable date.

 

-3-



--------------------------------------------------------------------------------

(u) “Family Members” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships) of the Participant, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons (or the Participant) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than 50% of the voting interests.

(v) “Incentive Stock Option” means an Option intended to, and which does, in
fact, qualify as an incentive stock option within the meaning of Section 422 of
the Code.

(w) “Involuntary Termination” means (unless another definition is provided in
the applicable Option Agreement, Restricted Stock Purchase Agreement, employment
agreement or other applicable written agreement) the termination of a
Participant’s Continuous Service Status other than for (i) death, (ii)
Disability or (iii) for Cause by the Company or a Parent, Subsidiary, Affiliate
or successor thereto, as appropriate.

(x) “Listed Security” means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the Financial Industry Regulatory Authority (or any successor
thereto).

(y) “Nonstatutory Stock Option” means an Option that is not intended to, or does
not, in fact, qualify as an Incentive Stock Option.

(z) “Option” means a stock option granted pursuant to the Plan.

(aa) “Option Agreement” means a written document, the form(s) of which shall be
approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.

(bb) “Option Exchange Program” means a program approved by the Administrator
whereby outstanding Options (i) are exchanged for Options with a lower exercise
price, Restricted Stock, cash or other property or (ii) are amended to decrease
the exercise price as a result of a decline in the Fair Market Value.

(cc) “Optioned Stock” means Shares that are subject to an Option or that were
issued pursuant to the exercise of an Option.

(dd) “Optionee” means an Employee or Consultant who receives an Option.

(ee) “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if, at the time of grant of the
Award, each of the corporations other than the Company owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Parent on a date after the adoption of the Plan shall be considered a Parent
commencing as of such date.

 

-4-



--------------------------------------------------------------------------------

(ff) “Participant” means any holder of one or more Awards or Shares issued
pursuant to an Award.

(gg) “Plan” means this 2016 Stock Plan.

(hh) “Restricted Stock” means Shares acquired pursuant to a right to purchase or
receive Common Stock granted pursuant to Section 8 below.

(ii) “Restricted Stock Purchase Agreement” means a written document, the form(s)
of which shall be approved from time to time by the Administrator, reflecting
the terms of Restricted Stock granted under the Plan and includes any documents
attached to such agreement.

(jj) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.

(kk) “Share” means a share of Class A Common Stock, as adjusted in accordance
with Section 10 below.

(ll) “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.

(mm) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of grant of the
Award, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.

(nn) “Ten Percent Holder” means a person who owns stock representing more than
10% of the voting power of all classes of stock of the Company or any Parent or
Subsidiary measured as of an Award’s date of grant.

3. Stock Subject to the Plan. Subject to the provisions of Section 10 below, the
maximum aggregate number of Shares that may be issued under the Plan is
8,823,530 Shares, all of which Shares may be issued under the Plan pursuant to
Incentive Stock Options. The Shares issued under the Plan may be authorized, but
unissued, or reacquired Shares. If an Award should expire or become
unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unissued Shares that
were subject thereto shall, unless the Plan shall have been terminated, continue
to be available under the Plan for issuance pursuant to future Awards. In
addition, any Shares which are retained by the Company upon exercise of an Award
in order to satisfy the exercise or purchase price for such Award or any
withholding taxes due with respect to such Award shall be treated as not issued
and shall continue to be available under the Plan for issuance pursuant to
future Awards. Shares issued under the Plan and later forfeited to the Company
due to the failure to vest or repurchased

 

-5-



--------------------------------------------------------------------------------

by the Company at the original purchase price paid to the Company for the Shares
(including, without limitation, upon forfeiture to or repurchase by the Company
in connection with the termination of a Participant’s Continuous Service Status)
shall again be available for future grant under the Plan. Notwithstanding the
foregoing, subject to the provisions of Section 10 below, in no event shall the
maximum aggregate number of Shares that may be issued under the Plan pursuant to
Incentive Stock Options exceed the number set forth in the first sentence of
this Section 3 plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated there under, any Shares that again become
available for issuance pursuant to the remaining provisions of this Section 3.

4. Administration of the Plan.

(a) General. The Plan shall be administered by the Board, a Committee appointed
by the Board, or any combination thereof, as determined by the Board. The Plan
may be administered by different administrative bodies with respect to different
classes of Participants and, if permitted by Applicable Laws, the Board may
authorize one or more officers of the Company to make Awards under the Plan to
Employees and Consultants (who are not subject to Section 16 of the Exchange
Act) within parameters specified by the Board.

(b) Committee Composition. If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and dissolve a Committee and thereafter directly
administer the Plan, all to the extent permitted by Applicable Laws and, in the
case of a Committee administering the Plan in accordance with the requirements
of Rule 16b-3 or Section 162(m) of the Code, to the extent permitted or required
by such provisions.

(c) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its sole discretion:

(i) to determine the Fair Market Value in accordance with Section 2(t) above,
provided that such determination shall be applied consistently with respect to
Participants under the Plan;

(ii) to select the Employees and Consultants to whom Awards may from time to
time be granted;

(iii) to determine the number of Shares to be covered by each Award;

(iv) to approve the form(s) of agreement(s) and other related documents used
under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder, which terms and conditions include but
are not limited to the exercise or purchase price, the time or times when Awards
may vest and/or be exercised (which may be based on performance criteria), the
circumstances (if any) when vesting will be accelerated or forfeiture
restrictions will be waived, and any restriction or limitation regarding any
Award, Optioned Stock, or Restricted Stock;

 

-6-



--------------------------------------------------------------------------------

(vi) to amend any outstanding Award or agreement related to any Optioned Stock
or Restricted Stock, including any amendment adjusting vesting (e.g., in
connection with a change in the terms or conditions under which such person is
providing services to the Company), provided that no amendment shall be made
that would materially and adversely affect the rights of any Participant without
his or her consent;

(vii) to determine whether and under what circumstances an Option may be settled
in cash under Section 7(c)(iii) below instead of Common Stock;

(viii) subject to Applicable Laws, to implement an Option Exchange Program and
establish the terms and conditions of such Option Exchange Program without
consent of the holders of capital stock of the Company, provided that no
amendment or adjustment to an Option that would materially and adversely affect
the rights of any Participant shall be made without his or her consent;

(ix) to approve addenda pursuant to Section 18 below or to grant Awards to, or
to modify the terms of, any outstanding Option Agreement or Restricted Stock
Purchase Agreement or any agreement related to any Optioned Stock or Restricted
Stock held by Participants who are foreign nationals or employed outside of the
United States with such terms and conditions as the Administrator deems
necessary or appropriate to accommodate differences in local law, tax policy or
custom which deviate from the terms and conditions set forth in this Plan to the
extent necessary or appropriate to accommodate such differences; and

(x) to construe and interpret the terms of the Plan, any Option Agreement or
Restricted Stock Purchase Agreement, and any agreement related to any Optioned
Stock or Restricted Stock, which constructions, interpretations and decisions
shall be final and binding on all Participants.

(d) Indemnification. To the maximum extent permitted by Applicable Laws, each
member of the Committee (including officers of the Company, if applicable), or
of the Board, as applicable, shall be indemnified and held harmless by the
Company against and from (i) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or pursuant to the terms and conditions of any
Award except for actions taken in bad faith or failures to act in good faith,
and (ii) any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided that such
member shall give the Company an opportunity, at its own expense, to handle and
defend any such claim, action, suit or proceeding before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any other power that the Company may have to indemnify or hold harmless each
such person.

 

-7-



--------------------------------------------------------------------------------

5. Eligibility.

(a) Recipients of Grants. Nonstatutory Stock Options and Restricted Stock may be
granted to Employees and Consultants. Incentive Stock Options may be granted
only to Employees, provided that Employees of Affiliates shall not be eligible
to receive Incentive Stock Options.

(b) Type of Option. Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.

(c) ISO $100,000 Limitation. Notwithstanding any designation under Section 5(b)
above, to the extent that the aggregate Fair Market Value of Shares with respect
to which options designated as incentive stock options are exercisable for the
first time by any Optionee during any calendar year (under all plans of the
Company or any Parent or Subsidiary) exceeds $100,000, such excess options shall
be treated as nonstatutory stock options. For purposes of this Section 5(c),
incentive stock options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares subject to an incentive
stock option shall be determined as of the date of the grant of such option.

(d) No Employment Rights. Neither the Plan nor any Award shall confer upon any
Employee or Consultant any right with respect to continuation of an employment
or consulting relationship with the Company (any Parent, Subsidiary or
Affiliate), nor shall it interfere in any way with such Employee’s or
Consultant’s right or the Company’s (Parent’s, Subsidiary’s or Affiliate’s)
right to terminate his or her employment or consulting relationship at any time,
with or without cause.

6. Term of Plan. The Plan shall become effective upon its adoption by the Board
and shall continue in effect for a term of 10 years unless sooner terminated
under Section 14 below.

7. Options.

(a) Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided that the term shall be no more than 10 years from the
date of grant thereof or such shorter term as may be provided in the Option
Agreement and provided further that, in the case of an Incentive Stock Option
granted to a person who at the time of such grant is a Ten Percent Holder, the
term of the Option shall be 5 years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement.

(b) Option Exercise Price and Consideration.

(i) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option shall be such price as is determined by
the Administrator and set forth in the Option Agreement, but shall be subject to
the following:

(1) In the case of an Incentive Stock Option

 

-8-



--------------------------------------------------------------------------------

a. granted to an Employee who at the time of grant is a Ten Percent Holder, the
per Share exercise price shall be no less than 110% of the Fair Market Value on
the date of grant;

b. granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value on the date of grant;

(2) Except as provided in subsection (3) below, in the case of a Nonstatutory
Stock Option the per Share exercise price shall be such price as is determined
by the Administrator, provided that, if the per Share exercise price is less
than 100% of the Fair Market Value on the date of grant, it shall otherwise
comply with all Applicable Laws, including Section 409A of the Code; and

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.

(ii) Permissible Consideration. The consideration to be paid for the Shares to
be issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option
and to the extent required by Applicable Laws, shall be determined at the time
of grant) and may consist entirely of (1) cash; (2) check; (3) to the extent
permitted under, and in accordance with, Applicable Laws, delivery of a
promissory note with such recourse, interest, security and redemption provisions
as the Administrator determines to be appropriate (subject to the provisions of
Section 152 of the Delaware General Corporation Law); (4) cancellation of
indebtedness; (5) other previously owned Shares that have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which the Option is exercised; (6) a Cashless Exercise; (7) such other
consideration and method of payment permitted under Applicable Laws; or (8) any
combination of the foregoing methods of payment. In making its determination as
to the type of consideration to accept, the Administrator shall consider if
acceptance of such consideration may be reasonably expected to benefit the
Company and the Administrator may, in its sole discretion, refuse to accept a
particular form of consideration at the time of any Option exercise.

(c) Exercise of Option.

(i) General.

(1) Exercisability. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator, consistent
with the terms of the Plan and reflected in the Option Agreement, including
vesting requirements and/or performance criteria with respect to the Company,
and Parent, Subsidiary or Affiliate, and/or the Optionee.

 

-9-



--------------------------------------------------------------------------------

(2) Leave of Absence. The Administrator shall have the discretion to determine
at any time whether and to what extent the vesting of Options shall be tolled
during any leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall continue during any paid leave and shall
be tolled during any unpaid leave (unless otherwise required by Applicable
Laws). Notwithstanding the foregoing, in the event of military leave, vesting
shall toll during any unpaid portion of such leave, provided that, upon an
Optionee’s returning from military leave (under conditions that would entitle
him or her to protection upon such return under the Uniform Services Employment
and Reemployment Rights Act), he or she shall be given vesting credit with
respect to Options to the same extent as would have applied had the Optionee
continued to provide services to the Company (or any Parent, Subsidiary or
Affiliate, if applicable) throughout the leave on the same terms as he or she
was providing services immediately prior to such leave.

(3) Minimum Exercise Requirements. An Option may not be exercised for a fraction
of a Share. The Administrator may require that an Option be exercised as to a
minimum number of Shares, provided that such requirement shall not prevent an
Optionee from exercising the full number of Shares as to which the Option is
then exercisable.

(4) Procedures for and Results of Exercise. An Option shall be deemed exercised
when written notice of such exercise has been received by the Company in
accordance with the terms of the Option Agreement by the person entitled to
exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised and has paid, or made arrangements
to satisfy, any applicable taxes, withholding, required deductions or other
required payments in accordance with Section 9 below. The exercise of an Option
shall result in a decrease in the number of Shares that thereafter may be
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(5) Rights as Holder of Capital Stock. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of capital stock shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the stock is issued, except as provided in Section 10 below.

(ii) Termination of Continuous Service Status. The Administrator shall establish
and set forth in the applicable Option Agreement the terms and conditions upon
which an Option shall remain exercisable, if at all, following termination of an
Optionee’s Continuous Service Status, which provisions may be waived or modified
by the Administrator at any time. To the extent that an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee’s Continuous Service Status, the following provisions
shall apply:

(1) General Provisions. If the Optionee (or other person entitled to exercise
the Option) does not exercise the Option to the extent so entitled within the
time specified below, the Option shall terminate and the Optioned Stock
underlying the unexercised portion of the Option shall revert to the Plan. In no
event may any Option be exercised after the expiration of the Option term as set
forth in the Option Agreement (and subject to this Section 7).

 

-10-



--------------------------------------------------------------------------------

(2) Termination other than Upon Disability or Death or for Cause. In the event
of termination of an Optionee’s Continuous Service Status other than under the
circumstances set forth in the subsections (3) through (5) below, such Optionee
may exercise any outstanding Option at any time within 3 months following such
termination to the extent the Optionee is vested in the Optioned Stock.

(3) Disability of Optionee. In the event of termination of an Optionee’s
Continuous Service Status as a result of his or her Disability, such Optionee
may exercise any outstanding Option at any time within 12 months following such
termination to the extent the Optionee is vested in the Optioned Stock.

(4) Death of Optionee. In the event of the death of an Optionee during the
period of Continuous Service Status since the date of grant of any outstanding
Option, or within 3 months following termination of the Optionee’s Continuous
Service Status, the Option may be exercised by any beneficiaries designated in
accordance with Section 16 below, or if there are no such beneficiaries, by the
Optionee’s estate, or by a person who acquired the right to exercise the Option
by bequest or inheritance, at any time within 12 months following the date the
Optionee’s Continuous Service Status terminated, but only to the extent the
Optionee is vested in the Optioned Stock.

(5) Termination for Cause. In the event of termination of an Optionee’s
Continuous Service Status for Cause, any outstanding Option (including any
vested portion thereof) held by such Optionee shall immediately terminate in its
entirety upon first notification to the Optionee of termination of the
Optionee’s Continuous Service Status for Cause. If an Optionee’s Continuous
Service Status is suspended pending an investigation of whether the Optionee’s
Continuous Service Status will be terminated for Cause, all the Optionee’s
rights under any Option, including the right to exercise the Option, shall be
suspended during the investigation period. Nothing in this Section 7(c)(ii)(5)
shall in any way limit the Company’s right to purchase unvested Shares issued
upon exercise of an Option as set forth in the applicable Option Agreement.

(iii) Buyout Provisions. The Administrator may at any time offer to buy out for
a payment in cash or Shares an Option previously granted under the Plan based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.

8. Restricted Stock.

(a) Rights to Purchase. When a right to purchase or receive Restricted Stock is
granted under the Plan, the Company shall advise the recipient in writing of the
terms, conditions and restrictions related to the offer, including the number of
Shares that such person shall be entitled to purchase, the price to be paid, if
any (which shall be as determined by the Administrator, subject to Applicable
Laws, including any applicable securities laws), and the time within which such
person must accept such offer. The permissible consideration for Restricted
Stock shall be determined by the Administrator and shall be the same as is set
forth in Section 7(b)(ii) above with respect to exercise of Options. The offer
to purchase Shares shall be accepted by execution of a Restricted Stock Purchase
Agreement in the form determined by the Administrator.

 

-11-



--------------------------------------------------------------------------------

(b) Repurchase Option.

(i) General. Unless the Administrator determines otherwise, the Restricted Stock
Purchase Agreement shall grant the Company a repurchase option exercisable upon
the voluntary or involuntary termination of the Participant’s Continuous Service
Status for any reason (including death or Disability) at a purchase price for
Shares equal to the original purchase price paid by the purchaser to the Company
for such Shares and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse at such rate as the
Administrator may determine.

(ii) Leave of Absence. The Administrator shall have the discretion to determine
at any time whether and to what extent the lapsing of Company repurchase rights
shall be tolled during any leave of absence; provided, however, that in the
absence of such determination, such lapsing shall continue during any paid leave
and shall be tolled during any unpaid leave (unless otherwise required by
Applicable Laws). Notwithstanding the foregoing, in the event of military leave,
the lapsing of Company repurchase rights shall toll during any unpaid portion of
such leave, provided that, upon a Participant’s returning from military leave
(under conditions that would entitle him or her to protection upon such return
under the Uniform Services Employment and Reemployment Rights Act), he or she
shall be given vesting credit with respect to Shares purchased pursuant to the
Restricted Stock Purchase Agreement to the same extent as would have applied had
the Participant continued to provide services to the Company (or any Parent,
Subsidiary or Affiliate, if applicable) throughout the leave on the same terms
as he or she was providing services immediately prior to such leave.

(c) Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each Participant.

(d) Rights as a Holder of Capital Stock. Once the Restricted Stock is purchased,
the Participant shall have the rights equivalent to those of a holder of capital
stock, and shall be a record holder when his or her purchase and the issuance of
the Shares is entered upon the records of the duly authorized transfer agent of
the Company. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Restricted Stock is purchased, except
as provided in Section 10 below.

9. Taxes.

(a) As a condition of the grant, vesting and exercise of an Award, the
Participant (or in the case of the Participant’s death or a permitted
transferee, the person holding or exercising the Award) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable U.S. federal, state, local or foreign tax, withholding, and any other
required deductions or payments that may arise in connection with such Award.
The Company shall not be required to issue any Shares under the Plan until such
obligations are satisfied.

 

-12-



--------------------------------------------------------------------------------

(b) The Administrator may, to the extent permitted under Applicable Laws, permit
a Participant (or in the case of the Participant’s death or a permitted
transferee, the person holding or exercising the Award) to satisfy all or part
of his or her tax, withholding, or any other required deductions or payments by
Cashless Exercise or by surrendering Shares (either directly or by stock
attestation) that he or she previously acquired; provided that, unless
specifically permitted by the Company, any such Cashless Exercise must be an
approved broker-assisted Cashless Exercise or the Shares withheld in the
Cashless Exercise must be limited to avoid financial accounting charges under
applicable accounting guidance and any such surrendered Shares must have been
previously held for any minimum duration required to avoid financial accounting
charges under applicable accounting guidance. Any payment of taxes by
surrendering Shares to the Company may be subject to restrictions, including,
but not limited to, any restrictions required by rules of the Securities and
Exchange Commission.

10. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

(a) Changes in Capitalization. Subject to any action required under Applicable
Laws by the holders of capital stock of the Company, (i) the numbers and class
of Shares or other stock or securities: (x) available for future Awards under
Section 3 above and (y) covered by each outstanding Award, (ii) the exercise
price per Share of each such outstanding Option, and (iii) any repurchase price
per Share applicable to Shares issued pursuant to any Award, shall be
automatically proportionately adjusted in the event of a stock split, reverse
stock split, stock dividend, combination, consolidation, reclassification of the
Shares or subdivision of the Shares. In the event of any increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company, a declaration of an extraordinary dividend with respect to the Shares
payable in a form other than Shares in an amount that has a material effect on
the Fair Market Value, a recapitalization (including a recapitalization through
a large nonrecurring cash dividend), a rights offering, a reorganization,
merger, a spin-off, split-up, change in corporate structure or a similar
occurrence, the Administrator shall make appropriate adjustments, in its
discretion, in one or more of (i) the numbers and class of Shares or other stock
or securities: (x) available for future Awards under Section 3 above and
(y) covered by each outstanding Award, (ii) the exercise price per Share of each
outstanding Option and (iii) any repurchase price per Share applicable to Shares
issued pursuant to any Award, and any such adjustment by the Administrator shall
be made in the Administrator’s sole and absolute discretion and shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of Shares subject to an Award. If,
by reason of a transaction described in this Section 10(a) or an adjustment
pursuant to this Section 10(a), a Participant’s Award agreement or agreement
related to any Optioned Stock or Restricted Stock covers additional or different
shares of stock or securities, then such additional or different shares, and the
Award agreement or agreement related to the Optioned Stock or Restricted Stock
in respect thereof, shall be subject to all of the terms, conditions and
restrictions which were applicable to the Award, Optioned Stock and Restricted
Stock prior to such adjustment.

 

-13-



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company, each Award will terminate immediately prior to the consummation
of such action, unless otherwise determined by the Administrator.

(c) Corporate Transactions. In the event of (i) a transfer of all or
substantially all of the Company’s assets, (ii) a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, entity or person, or (iii) the consummation of a
transaction, or series of related transactions, in which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of more than 50% of the Company’s then outstanding capital stock (a
“Corporate Transaction”), each outstanding Award (vested or unvested) will be
treated as the Administrator determines, which determination may be made without
the consent of any Participant and need not treat all outstanding Awards (or
portion thereof) in an identical manner. Such determination, without the consent
of any Participant, may provide (without limitation) for one or more of the
following in the event of a Corporate Transaction: (A) the continuation of such
outstanding Awards by the Company (if the Company is the surviving corporation);
(B) the assumption of such outstanding Awards by the surviving corporation or
its parent; (C) the substitution by the surviving corporation or its parent of
new options or equity awards for such Awards; (D) the cancellation of such
Awards in exchange for a payment to the Participants equal to the excess of
(1) the Fair Market Value of the Shares subject to such Awards as of the closing
date of such Corporate Transaction over (2) the exercise price or purchase price
paid or to be paid for the Shares subject to the Awards; or (E) the cancellation
of any outstanding Options or an outstanding right to purchase Restricted Stock,
in either case, for no consideration. Notwithstanding anything under this Plan,
any Award agreement or otherwise, any escrow, holdback, earn-out or similar
provisions agreed to pursuant to, or in connection with, a Corporate Transaction
shall, unless otherwise determined by the Board, apply to any payment or other
right a Participant may be entitled to under this Plan, if any, to the same
extent and in the same manner as such provisions apply generally to the holders
of the Company’s Common Stock with respect to the Corporate Transaction, but
only to the extent permitted by Applicable Law, including (without limitation),
Section 409A of the Code.

11. Non-Transferability of Awards.

(a) General. Except as set forth in this Section 11, Awards (or any rights of
such Awards) may not be sold, pledged, encumbered, assigned, hypothecated, or
disposed of or otherwise transferred in any manner other than by will or by the
laws of descent or distribution. The designation of a beneficiary by a
Participant will not constitute a transfer. An Option may be exercised, during
the lifetime of the holder of the Option, only by such holder or a transferee
permitted by this Section 11.

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 11, the Administrator may in its sole discretion provide that any
Nonstatutory Stock Options may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to Family Members. Further,
beginning with (i) the period when the Company begins to rely on the exemption
described in Rule 12h-1(f)(1) promulgated under the Exchange Act, as determined
by

 

-14-



--------------------------------------------------------------------------------

the Board in its sole discretion, and (ii) ending on the earlier of (A) the date
when the Company ceases to rely on such exemption, as determined by the Board in
its sole discretion, or (B) the date when the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, an Option, or
prior to exercise, the Shares subject to the Option, may not be pledged,
hypothecated or otherwise transferred or disposed of, in any manner, including
by entering into any short position, any “put equivalent position” or any “call
equivalent position” (as defined in Rule 16a-1(h) and Rule 16a-1(b) of the
Exchange Act, respectively), other than to (i) persons who are Family Members
through gifts or domestic relations orders, or (ii) to an executor or guardian
of the Participant upon the death or disability of the Participant.
Notwithstanding the foregoing sentence, the Board, in its sole discretion, may
permit transfers of Nonstatutory Stock Options to the Company or in connection
with a Change of Control or other acquisition transactions involving the Company
to the extent permitted by Rule 12h-1(f).

12. Non-Transferability of Stock Underlying Awards.

(a) General. Notwithstanding anything to the contrary, no Participant or other
stockholder shall Transfer (as such term is defined below) any Shares (or any
rights of or interests in such Shares) acquired pursuant to any Award
(including, without limitation, Shares acquired upon exercise of an Option) to
any person or entity unless such Transfer is approved by the Company prior to
such Transfer, which approval may be granted or withheld in the Company’s sole
and absolute discretion. “Transfer” shall mean, with respect to any security,
the direct or indirect assignment, sale, transfer, tender, pledge,
hypothecation, or the grant, creation or suffrage of a lien or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale (as such term is
defined below) or other disposition of such security (including transfer by
testamentary or intestate succession, merger or otherwise by operation of law)
or any right, title or interest therein (including, but not limited to, any
right or power to vote to which the holder thereof may be entitled, whether such
right or power is granted by proxy or otherwise), or the record or beneficial
ownership thereof, the offer to make such a sale, transfer, Constructive Sale or
other disposition, and each agreement, arrangement or understanding, whether or
not in writing, to effect any of the foregoing. “Constructive Sale” shall mean,
with respect to any security, a short sale with respect to such security,
entering into or acquiring an offsetting derivative contract with respect to
such security, entering into or acquiring a futures or forward contract to
deliver such security, or entering into any other hedging or other derivative
transaction that has the effect of materially changing the economic benefits and
risks of ownership. Any purported Transfer effected in violation of this
Section 12 shall be null and void and shall have no force or effect and the
Company shall not be required (i) to transfer on its books any Shares that have
been sold or otherwise transferred in violation of any of the provisions of the
Plan or (ii) to treat as owner of such Shares or to accord the right to vote or
pay dividends to any purchaser or other transferee to whom such Shares shall
have been so transferred.

(b) Approval Process. Any Participant or stockholder seeking the approval of the
Company to Transfer some or all of its Shares shall give written notice thereof
to the Secretary of the Company that shall include: (1) the name of the
stockholder; (2) the proposed transferee; (3) the number of shares of the
Transfer of which approval is thereby requested; and (4) the purchase price, if
any, of the shares proposed for Transfer. The Company may require the
Participant to supplement its notice with such additional information as the
Company may

 

-15-



--------------------------------------------------------------------------------

request or as may otherwise be required by the applicable Option Agreement,
Restricted Stock Purchase Agreement or other applicable written agreement. In
addition such request for Transfer shall be subject to such right of first
refusal, transfer provisions and any other terms and conditions as may be set
forth in the applicable Option Agreement, Restricted Stock Purchase Agreement or
other applicable written agreement.

13. Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator.

14. Amendment and Termination of the Plan. The Board may at any time amend or
terminate the Plan, but no amendment or termination shall be made that would
materially and adversely affect the rights of any Participant under any
outstanding Award, without his or her consent. In addition, to the extent
necessary and desirable to comply with Applicable Laws, the Company shall obtain
the approval of holders of capital stock with respect to any Plan amendment in
such a manner and to such a degree as required.

15. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of any Option or purchase of any Restricted Stock, the Company may require the
person exercising the Option or purchasing the Restricted Stock to represent and
warrant at the time of any such exercise or purchase that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is advisable or required by Applicable Laws. Shares issued upon
exercise of Options or purchase of Restricted Stock prior to the date, if ever,
on which the Common Stock becomes a Listed Security shall be subject to a right
of first refusal in favor of the Company pursuant to which the Participant will
be required to offer Shares to the Company before selling or transferring them
to any third party on such terms and subject to such conditions as is reflected
in the applicable Option Agreement or Restricted Stock Purchase Agreement.

16. Beneficiaries. If permitted by the Company, a Participant may designate one
or more beneficiaries with respect to an Award by timely filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Participant’s death.
Except as otherwise provided in an Award agreement, if no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested Award(s) shall be transferred or distributed to
the Participant’s estate or to any person who has the right to acquire the Award
by bequest or inheritance.

17. Approval of Holders of Capital Stock. If required by Applicable Laws,
continuance of the Plan shall be subject to approval by the holders of capital
stock of the Company within 12 months before or after the date the Plan is
adopted or, to the extent required by Applicable Laws, any date the Plan is
amended. Such approval shall be obtained in the manner and to the degree
required under Applicable Laws.

 

-16-



--------------------------------------------------------------------------------

18. Addenda. The Administrator may approve such addenda to the Plan as it may
consider necessary or appropriate for the purpose of granting Awards to
Employees or Consultants, which Awards may contain such terms and conditions as
the Administrator deems necessary or appropriate to accommodate differences in
local law, tax policy or custom, which may deviate from the terms and conditions
set forth in this Plan. The terms of any such addenda shall supersede the terms
of the Plan to the extent necessary to accommodate such differences but shall
not otherwise affect the terms of the Plan as in effect for any other purpose.

19. Information to Holders of Options. In the event the Company is relying on
the exemption provided by Rule 12h-1(f) under the Exchange Act, the Company
shall provide the information described in Rule 701(e)(3), (4) and (5) of the
Securities Act of 1933, as amended, to all holders of Options in accordance with
the requirements thereunder until such time as the Company becomes subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act. The
Company may request that holders of Options agree to keep the information to be
provided pursuant to this Section confidential. If the holder does not agree to
keep the information to be provided pursuant to this Section confidential, then
the Company will not be required to provide the information unless otherwise
required pursuant to Rule 12h-1(f)(1) of the Exchange Act.

 

-17-



--------------------------------------------------------------------------------

ADDENDUM A

2016 Stock Plan

(California Participants)

Prior to the date, if ever, on which the Common Stock becomes a Listed Security
and/or the Company is subject to the reporting requirements of the Exchange Act,
the terms set forth herein shall apply to Awards issued to California
Participants. All capitalized terms used herein but not otherwise defined shall
have the respective meanings set forth in the Plan.

1. The following rules shall apply to any Option in the event of termination of
the Participant’s Continuous Service Status:

(a) If such termination was for reasons other than death, “Permanent Disability”
(as defined below), or Cause, the Participant shall have at least 30 days after
the date of such termination to exercise his or her Option to the extent the
Participant is entitled to exercise on his or her termination date, provided
that in no event shall the Option be exercisable after the expiration of the
term as set forth in the Option Agreement.

(b) If such termination was due to death or Permanent Disability, the
Participant shall have at least 6 months after the date of such termination to
exercise his or her Option to the extent the Participant is entitled to exercise
on his or her termination date, provided that in no event shall the Option be
exercisable after the expiration of the term as set forth in the Option
Agreement.

“Permanent Disability” for purposes of this Addendum shall mean the inability of
the Participant, in the opinion of a qualified physician acceptable to the
Company, to perform the major duties of the Participant’s position with the
Company or any Parent or Subsidiary because of the sickness or injury of the
Participant.

2. Notwithstanding anything to the contrary in Section 10(a) of the Plan, the
Administrator shall in any event make such adjustments as may be required by
Section 25102(o) of the California Corporations Code.

3. Notwithstanding anything stated herein to the contrary, no Option shall be
exercisable on or after the 10th anniversary of the date of grant and any Award
agreement shall terminate on or before the 10th anniversary of the date of
grant.

4. The Company shall furnish summary financial information (audited or
unaudited) of the Company’s financial condition and results of operations,
consistent with the requirements of Applicable Laws, at least annually to each
California Participant during the period such Participant has one or more Awards
outstanding, and in the case of an individual who acquired Shares pursuant to
the Plan, during the period such Participant owns such Shares; provided,
however, the Company shall not be required to provide such information if
(i) the issuance is limited to key persons whose duties in connection with the
Company assure their access to equivalent information or (ii) the Plan or any
agreement complies with all conditions of Rule 701 of the Securities Act of
1933, as amended; provided that for purposes of determining such compliance, any
registered domestic partner shall be considered a “family member” as that term
is defined in Rule 701.



--------------------------------------------------------------------------------

FISKER INC.

2016 STOCK PLAN

NOTICE OF STOCK OPTION GRANT

Name: See Carta

You have been granted an option to purchase Class A Common Stock of Fisker Inc.,
a Delaware corporation (the “Company”), as follows:

 

Date of Grant:    See Carta Exercise Price Per Share:    See Carta Total Number
of Shares:    See Carta Total Exercise Price:    See Carta Type of Option:   
See Carta Expiration Date:    10 years after Date of Grant Vesting Commencement
Date:    See Carta Vesting/Exercise Schedule:   

So long as your Continuous Service Status does not terminate (and provided that
no vesting shall occur following the Termination Date (as defined in Section 5
of the Stock Option Agreement) unless otherwise determined by the Company in its
sole discretion), the Shares underlying this Option shall vest and become
exercisable in accordance with the following schedule:

 

See Carta

Termination Period:    You may exercise this Option for 3 month(s) after the
Termination Date except as set out in Section 5 of the Stock Option Agreement
(but in no event later than the Expiration Date). You are responsible for
keeping track of these exercise periods following the Termination Date. The
Company will not provide further notice of such periods. Transferability:    You
may not transfer this Option except as set forth in Section 6 of the Stock
Option Agreement (subject to compliance with Applicable Laws). You must obtain
Company approval prior to any transfer of the Shares received upon exercise of
this Option.

[Signature Page Follows]



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative or by
otherwise accepting or exercising this Option, you and the Company agree that
this Option is granted under and governed by the terms and conditions of this
Notice and the Fisker Inc. 2016 Stock Plan and Stock Option Agreement (which
includes the Country-Specific Addendum, as applicable), both of which are
attached to and made a part of this Notice.

In addition, you agree and acknowledge that your rights to any Shares underlying
this Option will vest only as you provide services to the Company over time,
that the grant of this Option is not as consideration for services you rendered
to the Company prior to your date of hire, and that nothing in this Notice or
the attached documents confers upon you any right to continue your employment or
consulting relationship with the Company for any period of time, nor does it
interfere in any way with your right or the Company’s right to terminate that
relationship at any time, for any reason, with or without cause, subject to
Applicable Laws. Also, to the extent applicable, the Exercise Price Per Share
has been set in good faith compliance with the applicable guidance issued by the
IRS under Section 409A of the Code. However, there is no guarantee that the IRS
will agree with the valuation, and by signing below, you agree and acknowledge
that the Company, its Board, officers, employees, agents and stockholders shall
not be held liable for any applicable costs, taxes, or penalties associated with
this Option if, in fact, the IRS or any other person (including, without
limitation, a successor corporation or an acquirer in a Change of Control) were
to determine that this Option constitutes deferred compensation under
Section 409A of the Code. You should consult with your own tax advisor
concerning the tax consequences of such a determination by the IRS. For purposes
of this paragraph, the term “Company” will be interpreted to include any Parent,
Subsidiary or Affiliate.

 

THE COMPANY: FISKER INC. By:  

 

  Henrik Fisker   President OPTIONEE:

 

Name: Address:

 

 

 

2



--------------------------------------------------------------------------------

FISKER INC.

2016 STOCK PLAN

STOCK OPTION AGREEMENT

1. Grant of Option. Fisker Inc., a Delaware corporation (the “Company”), hereby
grants to the person (“Optionee”) named in the Notice of Stock Option Grant (the
“Notice”), an option (the “Option”) to purchase the total number of shares of
Class A Common Stock (the “Shares”) set forth in the Notice, at the exercise
price per Share set forth in the Notice (the “Exercise Price”) subject to the
terms, definitions and provisions of the Fisker Inc. 2016 Stock Plan (the
“Plan”) adopted by the Company, which is incorporated in this Stock Option
Agreement (this “Agreement”) by reference. Unless otherwise defined in this
Agreement, the terms used in this Agreement or the Notice shall have the
meanings defined in the Plan.

2. Designation of Option. This Option is intended to be an Incentive Stock
Option as defined in Section 422 of the Code only to the extent so designated in
the Notice, and to the extent it is not so designated or to the extent this
Option does not qualify as an Incentive Stock Option, it is intended to be a
Nonstatutory Stock Option.

Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other incentive stock
options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans) that first become exercisable in any calendar year
have an aggregate fair market value (determined for each Share as of the date of
grant of the option covering such Share) in excess of USD$100,000, the Shares in
excess of USD$100,000 shall be treated as subject to a nonstatutory stock
option, in accordance with Section 5(c) of the Plan.

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 7(c) of the Plan as follows:

(a) Right to Exercise.

(i) This Option may not be exercised for a fraction of a share.

(ii) In the event of Optionee’s death, Disability or other termination of
Continuous Service Status, the exercisability of this Option is governed by
Section 5 below, subject to the limitations contained in this Section 3.

(iii) In no event may this Option be exercised after the Expiration Date set
forth in the Notice.



--------------------------------------------------------------------------------

(b) Method of Exercise.

(i) This Option shall be exercisable by execution and delivery of the Exercise
Agreement attached hereto as Exhibit A or of any other form of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise this Option, the number of Shares in respect of which this Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Company in its discretion to constitute adequate delivery. The
written notice shall be accompanied by payment of the aggregate Exercise Price
for the purchased Shares.

(ii) As a condition to the grant, vesting and exercise of this Option and as
further set forth in Section 9 of the Plan, Optionee hereby agrees to make
adequate provision for the satisfaction of (and will indemnify the Company and
any Subsidiary or Affiliate for) any applicable taxes or tax withholdings,
social contributions, required deductions, or other payments, if any
(“Tax-Related Items”), which arise upon the grant, vesting or exercise of this
Option, ownership or disposition of Shares, receipt of dividends, if any, or
otherwise in connection with this Option or the Shares, whether by withholding,
direct payment to the Company, or otherwise as determined by the Company in its
sole discretion. Regardless of any action the Company or any Subsidiary or
Affiliate takes with respect to any or all applicable Tax-Related Items,
Optionee acknowledges and agrees that the ultimate liability for all Tax-Related
Items is and remains Optionee’s responsibility and may exceed any amount
actually withheld by the Company or any Subsidiary or Affiliate. Optionee
further acknowledges and agrees that Optionee is solely responsible for filing
all relevant documentation that may be required in relation to this Option or
any Tax-Related Items (other than filings or documentation that is the specific
obligation of the Company or any Subsidiary or Affiliate pursuant to Applicable
Laws), such as but not limited to personal income tax returns or reporting
statements in relation to the grant, vesting or exercise of this Option, the
holding of Shares or any bank or brokerage account, the subsequent sale of
Shares, and the receipt of any dividends. Optionee further acknowledges that the
Company makes no representations or undertakings regarding the treatment of any
Tax-Related Items and does not commit to and is under no obligation to structure
the terms or any aspect of the Option to reduce or eliminate Optionee’s
liability for Tax-Related Items or achieve any particular tax result. Optionee
also understands that Applicable Laws may require varying Share or option
valuation methods for purposes of calculating Tax-Related Items, and the Company
assumes no responsibility or liability in relation to any such valuation or for
any calculation or reporting of income or Tax-Related Items that may be required
of Optionee under Applicable Laws. Further, if Optionee has become subject to
Tax-Related Items in more than one jurisdiction, Optionee acknowledges that the
Company or any Subsidiary or Affiliate may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.

(iii) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Shares upon exercise of this Option unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel. Furthermore, Optionee
understands that the Applicable Laws of the country in which Optionee is
residing or working at the time of grant, vesting, and/or exercise of this
Option (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may restrict or prevent exercise of this
Option. This Option may not be exercised until such time as the Plan has been
approved by the holders of capital stock of the Company, or if the issuance of
such Shares upon such exercise or the method

 

2



--------------------------------------------------------------------------------

of payment of consideration for such Shares would constitute a violation of any
Applicable Laws, including any applicable U.S. federal or state securities laws
or any other law or regulation, including any rule under Part 221 of Title 12 of
the Code of Federal Regulations as promulgated by the Federal Reserve Board. As
a condition to the exercise of this Option, the Company may require Optionee to
make any representation and warranty to the Company as may be required by the
Applicable Laws. Assuming such compliance, for income tax purposes the Shares
shall be considered transferred to Optionee on the date on which this Option is
exercised with respect to such Shares, subject to Applicable Laws.

(iv) Subject to compliance with Applicable Laws, this Option shall be deemed to
be exercised upon receipt by the Company of the appropriate written notice of
exercise accompanied by the Exercise Price and the satisfaction of any
applicable obligations described in Section 3(b)(ii) above.

4. Method of Payment. Unless otherwise specified by the Company in its sole
discretion to comply with Applicable Laws or facilitate the administration of
the Plan, payment of the Exercise Price shall be by cash or check or, following
the initial public offering of the Company’s Class A Common Stock, by Cashless
Exercise pursuant to which the Optionee delivers an irrevocable direction to a
securities broker (on a form prescribed by the Company and according to a
procedure established by the Company).

Optionee understands and agrees that, if required by the Company or Applicable
Laws, any cross-border cash remittance made to exercise this Option or transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require Optionee to provide to such entity certain information regarding the
transaction. Moreover, Optionee understands and agrees that the future value of
the underlying Shares is unknown and cannot be predicted with certainty and may
decrease in value, even below the Exercise Price. Optionee understands that
neither the Company nor any Subsidiary or Affiliate is responsible for any
foreign exchange fluctuation between local currency and the United States Dollar
or the selection by the Company or any Subsidiary or Affiliate in its sole
discretion of an applicable foreign currency exchange rate that may affect the
value of the Option (or the calculation of income or Tax-Related Items
thereunder).

5. Termination of Relationship. Following the date of termination of Optionee’s
Continuous Service Status for any reason (the “Termination Date”), Optionee may
exercise this Option only as set forth in the Notice and this Section 5. If
Optionee does not exercise this Option within the Termination Period set forth
in the Notice or the termination periods set forth below, this Option shall
terminate in its entirety. In no event may any Option be exercised after the
Expiration Date of this Option as set forth in the Notice. For the avoidance of
doubt and for purposes of this Option only, termination of Continuous Service
Status and the Termination Date will be deemed to occur as of the date Optionee
is no longer actively providing services as an Employee or Consultant (except,
in certain circumstances, to the extent Optionee is on a Company-approved leave
of absence and subject to any Company policy or Applicable Laws regarding such
leaves) and will not be extended by any notice period or “garden leave” that may
be required contractually or under Applicable Laws, unless otherwise determined
by the Company in its sole discretion.

 

3



--------------------------------------------------------------------------------

(a) General Termination. In the event of termination of Optionee’s Continuous
Service Status other than as a result of Optionee’s Disability or death or
Optionee’s termination for Cause, Optionee may, to the extent Optionee is vested
in the Optioned Stock, exercise this Option during the Termination Period set
forth in the Notice.

(b) Termination upon Disability of Optionee. In the event of termination of
Optionee’s Continuous Service Status as a result of Optionee’s Disability,
Optionee may, but only within 12 month(s) following the Termination Date,
exercise this Option to the extent Optionee is vested in the Optioned Stock.

(c) Death of Optionee. In the event of termination of Optionee’s Continuous
Service Status as a result of Optionee’s death, or in the event of Optionee’s
death within 3 month(s) following Optionee’s Termination Date, this Option may
be exercised at any time within 12 month(s) following the Termination Date, or
if later, 12 month(s) following the date of death by any beneficiaries
designated in accordance with Section 16 of the Plan or, if there are no such
beneficiaries, by the Optionee’s estate, or by a person who acquired the right
to exercise the Option by bequest or inheritance, but only to the extent
Optionee is vested in the Optioned Stock.

(d) Termination for Cause. In the event of termination of Optionee’s Continuous
Service Status for Cause, this Option (including any vested portion thereof)
shall immediately terminate in its entirety upon first notification to Optionee
of such termination for Cause. If Optionee’s Continuous Service Status is
suspended pending an investigation of whether Optionee’s Continuous Service
Status will be terminated for Cause, all Optionee’s rights under this Option,
including the right to exercise this Option, shall be suspended during the
investigation period.

6. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by him or her. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.

7. Lock-Up Agreement. If so requested by the Company or the underwriters in
connection with the initial public offering of the Company’s securities
registered under the Securities Act of 1933, as amended, Optionee shall not
sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any securities of the Company however or whenever acquired
(except for those being registered) without the prior written consent of the
Company or such underwriters, as the case may be, for 180 days from the
effective date of the registration statement, plus such additional period, to
the extent required by FINRA rules, up to a maximum of 216 days from the
effective date of the registration statement, and Optionee shall execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of such offering.

8. Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby

 

4



--------------------------------------------------------------------------------

agrees to accept as binding, conclusive and final all decisions and
interpretations of the Administrator regarding any questions relating to this
Option. In the event of a conflict between the terms and provisions of the Plan
and the terms and provisions of the Notice and this Agreement, the Plan terms
and provisions shall prevail.

9. Imposition of Other Requirements. The Company reserves the right, without
Optionee’s consent, to cancel or forfeit outstanding grants or impose other
requirements on Optionee’s participation in the Plan, on this Option and the
Shares subject to this Option and on any other Award or Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable in
order to comply with Applicable Laws or facilitate the administration of the
Plan. Optionee agrees to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing. Furthermore, Optionee acknowledges
that the Applicable Laws of the country in which Optionee is residing or working
at the time of grant, holding, vesting, and exercise of the Option or the
holding or sale of Shares received pursuant to the Option (including any rules
or regulations governing securities, foreign exchange, tax, labor, or other
matters) may subject Optionee to additional procedural or regulatory
requirements that Optionee is and will be solely responsible for and must
fulfill. If applicable, such requirements may be outlined in but are not limited
to the Country-Specific Addendum (the “Addendum”) attached hereto, which forms
part of this Agreement. Notwithstanding any provision herein, Optionee’s
participation in the Plan shall be subject to any applicable special terms and
conditions or disclosures as set forth in the Addendum. The Optionee also
understands and agrees that if the Optionee works, resides, moves to, or
otherwise is or becomes subject to Applicable Laws or Company policies of
another jurisdiction at any time, certain country-specific notices, disclaimers
and/or terms and conditions may apply to him as from the date of grant, unless
otherwise determined by the Company in its sole discretion.

10. Electronic Delivery and Translation. The Company may, in its sole
discretion, decide to deliver any documents related to Optionee’s current or
future participation in the Plan, this Option, the Shares subject to this
Option, any other Company Securities or any other Company-related documents, by
electronic means. By accepting this Option, whether electronically or otherwise,
Optionee hereby (i) consents to receive such documents by electronic means,
(ii) consents to the use of electronic signatures, and (iii) if applicable,
agrees to participate in the Plan and/or receive any such documents through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company, including but not limited to the use of
electronic signatures or click-through electronic acceptance of terms and
conditions. To the extent Optionee has been provided with a copy of this
Agreement, the Plan, or any other documents relating to this Option in a
language other than English, the English language documents will prevail in case
of any ambiguities or divergences as a result of translation.

11. No Acquired Rights or Employment Rights. In accepting the Option, Optionee
acknowledges that the Plan is established voluntarily by the Company, is
discretionary in nature, and may be modified, amended, suspended or terminated
by the Company at any time. The grant of the Option is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Options, other Awards or benefits in lieu of Options, even if Options have been
granted repeatedly in the past, and all decisions with respect to future grants
of Options or other Awards, if any, will be at the sole discretion of the
Company. In addition,

 

5



--------------------------------------------------------------------------------

Optionee’s participation in the Plan is voluntary, and the Option and the Shares
subject to the Option are extraordinary items that do not constitute regular
compensation for services rendered to the Company or any Subsidiary or Affiliate
and are outside the scope of Optionee’s employment contract, if any. The Option
and the Shares subject to the Option are not intended to replace any pension
rights or compensation and are not part of normal or expected salary or
compensation for any purpose, including but not limited to calculating severance
payments, if any, upon termination.

Nothing contained in this Agreement is intended to constitute or create a
contract of employment, nor shall it constitute or create the right to remain
associated with or in the employ of the Company or any Subsidiary or Affiliate
for any particular period of time. This Agreement shall not interfere in any way
with the right of the Company or any Subsidiary or Affiliate to terminate
Optionee’s employment or service at any time, subject to Applicable Laws.

12. Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, whether in electronic or other form, of Optionee’s
Personal Data (as described below) by and among, as applicable, the Company and
any Subsidiary or Affiliate or third parties as may be selected by the Company
for the exclusive purpose of implementing, administering, and managing
Optionee’s participation in the Plan. Optionee understands that refusal or
withdrawal of consent will affect Optionee’s ability to participate in the Plan;
without providing consent, Optionee will not be able to participate in the Plan
or realize benefits from the Option.

Optionee understands that the Company and any Subsidiary or Affiliate or
designated third parties may hold personal information about Optionee,
including, but not limited to, Optionee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company or any Subsidiary or Affiliate, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor (“Personal Data”). Optionee understands that
Personal Data may be transferred to any Subsidiary or Affiliate or third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States, Optionee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Optionee’s country. In particular, the Company may transfer
Personal Data to the broker or stock plan administrator assisting with the Plan,
to its legal counsel and tax/accounting advisor, and to the Subsidiary or
Affiliate that is Optionee’s employer and its payroll provider.

For more information regarding the collection, use, storage and transfer of
Optionee’s Personal Data, Optionee should also refer to any applicable policies
issued by the Company from time to time relating to data protection and privacy.

13. Miscellaneous.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with

 

6



--------------------------------------------------------------------------------

the laws of the state of California, without giving effect to principles of
conflicts of law. For purposes of litigating any dispute that may arise directly
or indirectly from this Agreement, the parties hereby submit and consent to the
exclusive jurisdiction of the state of California and agree that any such
litigation shall be conducted only in the courts of California or the federal
courts of the United States located in California and no other courts.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

(c) Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.

(d) Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company may
assign any of its rights and obligations under this Agreement. No other party to
this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company.

(e) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier or sent by email, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page, as subsequently modified by written notice, or if
no address is specified on the signature page, at the most recent address set
forth in the Company’s books and records.

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under Applicable Laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(g) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

7



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

8



--------------------------------------------------------------------------------

Country-Specific Addendum

This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to Optionees who are working or residing in the
countries listed below and that may be material to their participation in the
Plan. Such notices, disclaimers, and/or terms and conditions may also apply, as
from the date of grant, if the Optionee moves to or otherwise is or becomes
subject to the Applicable Laws or Company policies of the country listed.
However, because foreign exchange regulations and other local laws are subject
to frequent change, Optionee is advised to seek advice from his or her own
personal legal and tax advisor prior to accepting or exercising an Option or
holding or selling Shares acquired under the Plan. The Company is not providing
any tax, legal or financial advice, nor is the Company making any
recommendations regarding Optionee’s acceptance of the Option or participation
in the Plan. Unless otherwise noted below, capitalized terms shall have the same
meaning assigned to them under the Plan, the Notice of Stock Option Grant and
the Stock Option Agreement. This Addendum forms part of the Stock Option
Agreement and should be read in conjunction with the Stock Option Agreement and
the Plan.

Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Stock Option Agreement
(of which this Addendum is a part), the Notice of Stock Option Grant, the Plan,
and any other communications or materials that Optionee may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the United States, and the issuance of securities described
in any Plan-related documents is not intended for public offering or circulation
in Optionee’s jurisdiction.

 

European Union (“EU”)/European Economic Area (“EEA”)/ UK   

Data Privacy. For residents of the EU/EEA, UK and elsewhere as may be
applicable, the following provision applies and supplements Section 12 of the
Stock Option Agreement. Optionee understands and acknowledges that:

 

•  The data controller is the Company; queries or requests regarding the
Optionee’s Personal Data should be made in writing to the Company’s
representative relating to the Plan or award matters, who may be contacted at:
stockplan@fiskerinc.com;

 

•  The legal basis for the processing of Personal Data is that the processing is
necessary for the performance of a contract to which the Optionee is a party
(namely, the Notice of Stock Option Grant and the Stock Option Agreement);

 

•  Personal Data will be held only as long as is necessary to implement,
administer and manage Optionee’s participation in the Plan; and

 

•  Optionee may, at any time, access Optionee’s Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data without cost or exercise any
other rights Optionee may have in relation to Optionee’s Personal Data under
Applicable Law, including the right to make a complaint to an EU data protection
regulator, or if Optionee is in the UK, the UK Information Commissioner’s
Office.



--------------------------------------------------------------------------------

Austria    Foreign Ownership Reporting. If Optionee is an Austrian national who
owns securities in foreign deposits (including Shares acquired under the Plan),
Optionee must file an annual notification with the Austrian National Bank if the
value of the securities in foreign deposits exceeds €5 million or equivalent at
the end of the year. If the value of these securities in foreign deposits
exceeds €30 million or equivalent at the end of a quarter, then these
notifications shall be made quarterly. Japan   

Securities Law Notice. With respect to this Option, the Company hereby informs
Optionee that (a) a filing under the provisions of Article 4, Paragraph 1 of the
Financial Instruments and Exchange Law of Japan (“FIEL”) has not been made, as
any solicitation of this Option constitutes a private placement to a small
number of investors (shoninzu muke kanyu) as provided under Article 23-13,
Paragraph 4, Item 1 (i) of the FIEL, and (b) this Option may not be transferred
(including a transfer thereof in whole) other than by will or by the laws of
descent or distribution (subject to compliance with Applicable Laws).

 

LOGO [g39865img001.jpg]

 

Share Ownership and Payment Reporting. If Optionee acquires Shares valued at
more than ¥100,000,000 total, Optionee must file a Securities Acquisition Report
with the Ministry of Finance (“MOF”) through the Bank of Japan within 20 days of
the acquisition of the Shares.

 

In addition, if Optionee pays more than ¥30,000,000 in a single transaction for
the Shares at exercise of the Option, Optionee must file a Payment Report with
the MOF through the Bank of Japan by the 20th day of the month following the
month in which the payment was made. The precise reporting requirements may vary
depending on the bank handling the payment.

 

A Payment Report is required independently of a Securities Acquisition Report.
Consequently, if the total amount that Optionee pays on a one-time basis at
exercise of the Option exceeds ¥100,000,000, Optionee must file both a Payment
Report and a Securities Acquisition Report.

 

Exit Tax. Please note that Optionee may be subject to tax on the Option, even
prior to exercise, if Optionee relocates from Japan and (1) holds financial
assets with an aggregate value of ¥100,000,000 or more upon departure from Japan
and (2) maintained a principal place of residence (jusho) or temporary place of
abode (kyosho) in Japan for 5 years or more during the 10-year period
immediately prior to departing Japan. Optionee should discuss tax treatment with
Optionee’s personal tax advisor.

 

2



--------------------------------------------------------------------------------

United Kingdom   

HMRC National Insurance Contributions. Optionee agrees that Tax-Related Items
within Section 3(b)(ii) of the Stock Option Agreement shall include any
secondary class 1 (employer) National Insurance Contributions that:

 

(a)   any employer or former employer (an “Employer”) of Optionee is liable to
pay (or reasonably believes it is liable to pay); and

 

(b)   may be lawfully recovered from Optionee.

 

Unless the requirement is expressly waived by the Company, Optionee is required
as a precondition to exercise the Option:

 

(a)   to make a joint election with Optionee’s Employer to transfer to Optionee
the whole or any part of the Employer’s liability that falls within
Section 3(b)(ii) of the Stock Option Agreement (a “NIC Joint Election”); and

 

(b)   to enter into arrangements required by Her Majesty’s Revenue and Customs
(“HMRC”) (or any other tax authority) to secure the payment of the transferred
liability.

 

Restricted Securities Elections. Unless the requirement is expressly waived by
the Company, as a precondition to exercise the Option, Optionee agrees to enter
into an election with the Employer (or former employer) under section 431(1) of
Income Tax (Earnings & Pensions) Act 2003 (a “Section 431 Election”) for the
full disapplication of Chapter 2 Part 7 of that Act in respect of:

 

(a)   any Shares acquired (or to be acquired) on exercise of the Option;

 

(b)   any securities acquired (or to be acquired) as a result of any surrender
of the Option; and

 

(c)   any securities acquired (or to be acquired) as a result of holding either
Shares acquired on exercise of the Option or securities specified in paragraph
(b) above or this paragraph (c).

   Withholding of Tax. If payment or withholding of the Tax-Related Items is not
made within 90 days of the end of the UK tax year in which the event giving rise
to the Tax-Related Items occurs (the “Due Date”) or such other period specified
in Section 222(1)(c) of the Income Tax (Earnings and Pensions) Act 2003, the
amount of any uncollected Tax-Related Items will constitute a loan owed by
Optionee to Optionee’s Employer, effective on the Due Date. Optionee agrees that
the loan will bear interest at the then-current Official Rate of HMRC, it will
be immediately due and repayable, and the Company or the Employer may recover it
at any time thereafter by any of the means referred to in Section 3(b)(ii) of
the Agreement. Notwithstanding the foregoing, if Optionee is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
Exchange Act), Optionee will not be eligible for such a loan to cover the
Tax-Related Items. In the event that Optionee is a director or executive officer
and the Tax-Related Items are not collected from or paid by Optionee by the Due
Date, the amount of any uncollected Tax-Related Items will constitute a benefit
to

 

3



--------------------------------------------------------------------------------

   Optionee on which additional income tax and national insurance contributions
will be payable. Optionee will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime.

 

4



--------------------------------------------------------------------------------

EXHIBIT A

FISKER INC.

2016 STOCK PLAN

EXERCISE AGREEMENT

This Exercise Agreement (this “Agreement”) is made as of _______________, by and
between Fisker Inc., a Delaware corporation (the “Company”), and
_____________________ (“Purchaser”). To the extent any capitalized terms used in
this Agreement are not defined, they shall have the meaning ascribed to them in
the Company’s 2016 Stock Plan (the “Plan”) and the Option Agreement (as defined
below).

1. Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase _____________ shares of
the Class A Common Stock (the “Shares”) of the Company under and pursuant to the
Plan, the Notice of Stock Option Grant and the Stock Option Agreement granted
_____________ (the “Option Agreement”). The purchase price for the Shares shall
be USD$_____________ per Share for a total purchase price of USD$___________.
The term “Shares” refers to the purchased Shares and all securities received in
connection with the Shares pursuant to stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other property to which Purchaser is entitled by reason of
Purchaser’s ownership of the Shares.

2. Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement, the payment of the aggregate
exercise price by any method listed in Section 4 of the Option Agreement, and
the satisfaction of any applicable tax, withholding, required deductions or
other payments, all in accordance with the provisions of Section 3(b) of the
Option Agreement. The Company shall issue the Shares to Purchaser by entering
such Shares in Purchaser’s name as of such date in the books and records of the
Company or, if applicable, a duly authorized transfer agent of the Company,
against payment of the exercise price therefor by Purchaser. The Company will
deliver to Purchaser a stock certificate or, upon request in the case of
uncertificated securities, a notice of issuance, for the Shares as soon as
practicable following such date.

3. Limitations on Transfer. Purchaser acknowledges and agrees that the Shares
purchased under this Agreement are subject to (i) the transfer restrictions set
forth in Section 12 of the Plan, (ii) the terms and conditions that apply to the
Company’s Class A Common Stock, as set forth in the Company’s Bylaws, including
(without limitation) certain transfer restrictions set forth in Section 8.9 of
the Company’s Bylaws, as may be in effect at the time of any proposed transfer
(the “Bylaw Provisions”), and (iii) any other limitation or restriction on
transfer created by Applicable Laws. Purchaser shall not assign, encumber or
dispose of any interest in the Shares except to the extent permitted by, and in
compliance with, Section 12 of the Plan, the Bylaw Provisions, Applicable Laws,
and the provisions below. Purchaser acknowledges and agrees that the Shares
purchased under this Agreement are subject to (i) the terms and conditions



--------------------------------------------------------------------------------

that apply to the Company’s Class A Common Stock, as set forth in the Company’s
Bylaws, including (without limitation) certain transfer restrictions set forth
in Section 8.9 of the Company’s Bylaws, as may be in effect at the time of any
proposed transfer (the “Bylaw Provisions”), and (ii) any other limitation or
restriction on transfer created by Applicable Laws. Purchaser shall not assign,
encumber or dispose of any interest in the Shares except to the extent permitted
by, and in compliance with, Section 12 of the Plan, the Bylaw Provisions,
Applicable Laws, and the provisions below.

(a) Transfer Restrictions; Right of First Refusal. Before any Shares held by
Purchaser or any transferee of Purchaser (either being sometimes referred to
herein as the “Holder”) may be sold or otherwise transferred (including transfer
by gift or operation of law), the Company shall first, to the extent the
Company’s approval is required by the Plan or any applicable Bylaw Provisions,
have the right to approve such sale or transfer, in full or in part, and shall
then have the right to purchase all or any part of the Shares proposed to be
sold or transferred, in each case, in its sole and absolute discretion (the
“Right of First Refusal”). If the Holder would like to sell or transfer any
Shares, the Holder must provide the Company or its assignee(s) with a Notice (as
defined below) requesting approval to sell or transfer the Shares and offering
the Company or its assignee(s) a Right of First Refusal on the same terms and
conditions set forth in this Section 3(a). The Company may either (1) exercise
its Right of First Refusal in full or in part and purchase such Shares pursuant
to this Section 3(a), (2) decline to exercise its Right of First Refusal in full
or in part and permit the transfer of such Shares to the Proposed Transferee (as
defined below) in full or in part or (3) decline to exercise its Right of First
Refusal in full or in part and, to the extent the Company’s approval is required
by the Plan or any applicable Bylaw Provisions, decline the request to sell or
transfer the Shares in full or in part.

(i) Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (A) the Holder’s intention to
sell or otherwise transfer such Shares; (B) the name of each proposed purchaser
or other transferee (“Proposed Transferee”); (C) the number of Shares to be sold
or transferred to each Proposed Transferee; (D) the terms and conditions of each
proposed sale or transfer, including (without limitation) the purchase price for
such Shares (the “Purchase Price”); and (E) the Holder’s offer to the Company or
its assignee(s) to purchase the Shares at the Purchase Price and upon the same
terms (or terms that are no less favorable to the Company).

(ii) Exercise of Right of First Refusal. At any time within 30 days after
receipt of the Notice, the Company and/or its assignee(s) shall deliver a
written notice to the Holder indicating whether the Company and/or its
assignee(s) elect to permit or reject the proposed sale or transfer, in full or
in part, and/or elect to accept or decline the offer to purchase any or all of
the Shares proposed to be sold or transferred to any one or more of the Proposed
Transferees, at the Purchase Price, provided that if the Purchase Price consists
of no legal consideration (as, for example, in the case of a transfer by gift),
the purchase price will be the fair market value of the Shares as determined in
good faith by the Company. If the Purchase Price includes consideration other
than cash, the cash equivalent value of the non-cash consideration shall be
determined by the Company in good faith.

 

2



--------------------------------------------------------------------------------

(iii) Payment. Payment of the Purchase Price shall be made, at the election of
the Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness, or by any combination thereof within 60
days after receipt of the Notice or in the manner and at the times set forth in
the Notice.

(iv) Holder’s Right to Transfer. If any of the Shares proposed in the Notice to
be sold or transferred to a given Proposed Transferee are both (A) not purchased
by the Company and/or its assignee(s) as provided in this Section 3(a) and
(B) approved by the Company to be sold or transferred, then the Holder may sell
or otherwise transfer any such Shares to the applicable Proposed Transferee at
the Purchase Price or at a higher price, provided that such sale or other
transfer is consummated within 120 days after the date of the Notice; provided
that any such sale or other transfer is also effected in accordance with the
Bylaw Provisions, the transfer restrictions set forth in the Plan and any
Applicable Laws and the Proposed Transferee agrees in writing that the Plan, the
Bylaw Provisions and the provisions of the Option Agreement and this Agreement,
including this Section 3 and the waiver of statutory information rights in
Section 8 shall continue to apply to the Shares in the hands of such Proposed
Transferee. The Company, in consultation with its legal counsel, may require the
Holder to provide an opinion of counsel evidencing compliance with Applicable
Laws. If the Shares described in the Notice are not transferred to the Proposed
Transferee within such period, or if the Holder proposes to change the price or
other terms to make them more favorable to the Proposed Transferee, a new Notice
shall be given to the Company, and the Company and/or its assignees shall again
have the right to approve such transfer and be offered the Right of First
Refusal.

(v) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section 3(a) notwithstanding, the transfer of any or all of the Shares
during Holder’s lifetime or on Holder’s death by will or intestacy to Holder’s
Immediate Family or a trust for the benefit of Holder’s Immediate Family shall
be exempt from the provisions of this Section 3(a). “Immediate Family” as used
herein shall mean lineal descendant or antecedent, spouse (or spouse’s
antecedents), father, mother, brother or sister (or their descendants),
stepchild (or their antecedents or descendants), aunt or uncle (or their
antecedents or descendants), brother-in-law or sister-in-law (or their
antecedents or descendants) and shall include adoptive relationships, or any
person sharing Holder’s household (other than a tenant or an employee). In such
case, the transferee or other recipient shall receive and hold the Shares so
transferred subject to the provisions of the Plan, the Bylaw Provisions and the
provisions of the Option Agreement and this Agreement, including this Section 3
and Section 8, and there shall be no further transfer of such Shares except in
accordance with the terms of this Section 3, the Plan, and the Bylaw Provisions.

(b) Company’s Right to Purchase upon Involuntary Transfer. In the event of any
transfer by operation of law or other involuntary transfer (including death or
divorce, but excluding a transfer to Immediate Family as set forth in
Section 3(a)(v) above) of all or a portion of the Shares by the record holder
thereof, the Company shall have an option to purchase any or all of the Shares
transferred at the Fair Market Value of the Shares on the date of transfer (as
determined by the Company in its sole discretion). Upon such a transfer, the
Holder shall promptly notify the Secretary of the Company of such transfer. The
right to purchase such Shares shall be provided to the Company for a period of
30 days following receipt by the Company of written notice from the Holder.

 

3



--------------------------------------------------------------------------------

(c) Assignment. The right of the Company to purchase any part of the Shares may
be assigned in whole or in part to any holder or holders of capital stock of the
Company or other persons or organizations.

(d) Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
Plan, the Bylaw Provisions, the provisions of the Option Agreement and this
Agreement, including, without limitation, Sections 3 and 8 of this Agreement,
Section 7 of the Option Agreement and Section 12 of the Plan. Any sale or
transfer of the Shares shall be void unless the provisions of this Agreement are
satisfied.

(e) Termination of Rights. The transfer restrictions set forth in Section 3(a)
above and Section 12 of the Plan, the Right of First Refusal granted the Company
by Section 3(a) above and the right to repurchase the Shares in the event of an
involuntary transfer granted the Company by Section 3(b) above shall terminate
upon (i) the first sale of Common Stock of the Company to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Securities Act”) (other than a registration statement relating solely to
the issuance of Common Stock pursuant to a business combination or an employee
incentive or benefit plan) or (ii) any transfer or conversion of Shares made
pursuant to a statutory merger or statutory consolidation of the Company with or
into another corporation or corporations if the common stock of the surviving
corporation or any direct or indirect parent corporation thereof is registered
under the Exchange Act. Upon termination of such transfer restrictions, the
Company will remove any stop-transfer notices referred to in Section 6(b) below
and related to the restrictions in this Section 3 and a new stock certificate
or, in the case of uncertificated securities, notice of issuance, for the Shares
not repurchased shall be issued, on request, without the legend referred to in
Section 6(a)(ii) below and delivered to Holder.

(f) Lock-Up Agreement. The lock-up provisions set forth in Section 7 of the
Option Agreement shall apply to the Shares issued upon exercise of the Option
hereunder and Purchaser reaffirms Purchaser’s obligations set forth therein.

4. Investment and Taxation Representations. In connection with the purchase of
the Shares, Purchaser represents to the Company the following:

(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares. Purchaser is purchasing the
Shares for investment for Purchaser’s own account only and not with a view to,
or for resale in connection with, any “distribution” thereof within the meaning
of the Securities Act or under any applicable provision of state law. Purchaser
does not have any present intention to transfer the Shares to any other person
or entity.

 

4



--------------------------------------------------------------------------------

(b) Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.

(c) Purchaser further acknowledges and understands that the securities must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Purchaser further
acknowledges and understands that the Company is under no obligation to register
the securities.

(d) Purchaser is familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. Purchaser understands that
the Company provides no assurances as to whether he or she will be able to
resell any or all of the Shares pursuant to Rule 144, which rule requires, among
other things, that the Company be subject to the reporting requirements of the
Exchange Act, that resales of securities take place only after the holder of the
Shares has held the Shares for certain specified time periods, and under certain
circumstances, that resales of securities be limited in volume and take place
only pursuant to brokered transactions. Notwithstanding this Section 4(d),
Purchaser acknowledges and agrees to the restrictions set forth in Section 4(e)
below.

(e) Purchaser further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.

(f) Purchaser represents that Purchaser is not subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act. Purchaser also agrees to notify the Company if Purchaser becomes subject to
such disqualifications after the date hereof.

(g) Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser’s purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.

5. Voting Provisions. As a condition precedent to entering into this Agreement,
at the request of the Company, Purchaser shall become a party to any voting
agreement to which the Company is a party at the time of Purchaser’s execution
and delivery of this Agreement, as such voting agreement may be thereafter
amended from time to time (the “Voting Agreement”), by executing an adoption
agreement or counterpart signature page agreeing to be bound by and subject to
the terms of the Voting Agreement and to vote the Shares in the capacity of a
“Common Holder” and a “Stockholder,” as such terms may be defined in the Voting
Agreement.

 

5



--------------------------------------------------------------------------------

6. Restrictive Legends and Stop-Transfer Orders.

(a) Legends. Any stock certificate or, in the case of uncertificated securities,
any notice of issuance, for the Shares shall bear the following legends (as well
as any legends required by the Company or applicable state and federal corporate
and securities laws):

(i) “THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

(ii) “THE SECURITIES REFERENCED HEREIN MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH AND MAY BE OBTAINED FROM THE SECRETARY OF THE COMPANY
AT NO CHARGE.”

(iii) THE TRANSFER OF THE SECURITIES REFERENCED HEREIN IS SUBJECT TO CERTAIN
TRANSFER RESTRICTIONS SET FORTH IN THE COMPANY’S BYLAWS AND STOCK PLAN, COPIES
OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL
PLACE OF BUSINESS. THE COMPANY SHALL NOT REGISTER OR OTHERWISE RECOGNIZE OR GIVE
EFFECT TO ANY PURPORTED TRANSFER OF SECURITIES THAT DOES NOT COMPLY WITH SUCH
TRANSFER RESTRICTIONS.”

(iv) Any legend required by the Voting Agreement, as applicable.

(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

(d) Required Notices. Purchaser acknowledges that the Shares are issued and
shall be held subject to all the provisions of this Section 6, the Certificate
of Incorporation and the Bylaws of the Company and any amendments thereto,
copies of which are on file at the

 

6



--------------------------------------------------------------------------------

principal office of the Company. A statement of all of the rights, preferences,
privileges and restrictions granted to or imposed upon the respective classes
and/or series of shares of stock of the Company and upon the holders thereof may
be obtained by any stockholder upon request and without charge, at the principal
office of the Company, and the Company will furnish any stockholder, upon
request and without charge, a copy of such statement. Purchaser acknowledges
that the provisions of this Section 6 shall constitute the notices required by
Sections 151(f) and 202(a) of the Delaware General Corporation Law and the
Purchaser hereby expressly waives the requirement of Section 151(f) of the
Delaware General Corporation Law that it receive the written notice provided for
in Sections 151(f) and 202(a) of the Delaware General Corporation Law within a
reasonable time after the issuance of the Shares.

7. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a parent, subsidiary or
affiliate of the Company, to terminate Purchaser’s employment or consulting
relationship, for any reason, with or without cause.

8. Waiver of Statutory Information Rights. Purchaser acknowledges and
understands that, but for the waiver made herein, Purchaser would be entitled,
upon written demand under oath stating the purpose thereof, to inspect for any
proper purpose, and to make copies and extracts from, the Company’s stock
ledger, a list of its stockholders, and its other books and records, and the
books and records of subsidiaries of the Company, if any, under the
circumstances and in the manner provided in Section 220 of the Delaware General
Corporation Law (any and all such rights, and any and all such other rights of
Purchaser as may be provided for in Section 220, the “Inspection Rights”). In
light of the foregoing, until the first sale of Common Stock of the Company to
the general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended, Purchaser hereby unconditionally and irrevocably waives the
Inspection Rights, whether such Inspection Rights would be exercised or pursued
directly or indirectly pursuant to Section 220 or otherwise, and covenants and
agrees never to directly or indirectly commence, voluntarily aid in any way,
prosecute, assign, transfer, or cause to be commenced any claim, action, cause
of action, or other proceeding to pursue or exercise the Inspection Rights. The
foregoing waiver applies to the Inspection Rights of Purchaser in Purchaser’s
capacity as a stockholder and shall not affect any rights of a director, in his
or her capacity as such, under Section 220. The foregoing waiver shall not apply
to any contractual inspection rights of Purchaser under any written agreement
with the Company.

9. Miscellaneous.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the state of California, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the state of California and agree that
any such litigation shall be conducted only in the courts of California or the
federal courts of the United States located in California and no other courts.

 

7



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

(c) Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.

(d) Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company may
assign any of its rights and obligations under this Agreement. No other party to
this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company.

(e) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier or sent by email, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page, as subsequently modified by written notice, or if
no address is specified on the signature page, at the most recent address set
forth in the Company’s books and records.

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under Applicable Laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(g) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

8



--------------------------------------------------------------------------------

(i) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Agreement or any notices required by
applicable law or the Company’s Certificate of Incorporation or Bylaws by email
or any other electronic means. Purchaser hereby consents to (i) conduct business
electronically (ii) receive such documents and notices by such electronic
delivery and (iii) sign documents electronically and agrees to participate
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

The parties have executed this Exercise Agreement as of the date first set forth
above.

 

THE COMPANY: FISKER INC.

By:  

                          

  Henrik Fisker   President

PURCHASER:

 

Name: Address:

 

 

Email:                                          
                                 

 

9



--------------------------------------------------------------------------------

I, ____________________, spouse of _________________________ (“Purchaser”), have
read and hereby approve the foregoing Agreement. In consideration of the
Company’s granting my spouse the right to purchase the Shares as set forth in
the Agreement, I hereby agree to be bound irrevocably by the Agreement and
further agree that any community property or other such interest that I may have
in the Shares shall hereby be similarly bound by the Agreement. I hereby appoint
my spouse as my attorney-in-fact with respect to any amendment or exercise or
waiver of any rights under the Agreement.

 

 

Spouse of Purchaser (if applicable)

 

10